Henky, C. J.
This suit is to restrain the collector of the state and county revenue of the county of Ste. Grenevieve, from collecting certain taxes in favor of said county and the state, charged against respondent on the tax books for the year 1879. It appears that the assessor for that year did not return the property in question, which consisted of seventy-seven St. Louis water bonds for $1,000 each, and two hundred shares of the capital stock of the Iron Mountain Oonqjany, a manufacturing corporation, but the board of equalization for ■said county, which met and organized in April, 1879, made the assessment, or rather, ordered the assessor to add the property to plaintiff ’ s list. No opportunity to appeal from the assessment was given her. and, while there is evidence tending to prove that she was aware that the board had the matter under consideration, she had no formal notice to appear before them, nor did she, in person, appear, and the testimony leaves it in doubt whether any one appeared for her, who was authorized to do so.
It is contended that injunction is not the plaintiff’s proper remedy. That by such proceeding she waives any irregularities in the proceeding relating to the assessment, and that nothing appears in the record against the *218assessment, except irregularities. If this were true, the position of appellant’s counsel would be worthy of consideration, but, in addition to alleged irregularities, respondent contends that the property could not, under the law, be assessed for taxation at all, and if that be so, then the right of the party complaining to resort to this remedy we think settled by the following cases: State v. Saline County Court, 51 Mo. 350; Newmeyer v. M. & M. R. R. Co., 52 Mo. 81; Overall v. Ruenzi, 67 Mo. 203; Rubey v. Shain, 54 Mo. 207; Ranney v. Bader, 67 Mo. 476; Ewing v. Board of Education, 72 Mo. 436. The court below found, and we think the evidence fully sustains the finding, that the St. Louis water bonds were in the city of New York continuously for several years prior to April, 1879, and not sent there to avoid taxation in this state, but in good faith, because the interest was payable there. They were, therefore, not taxable in this state, as is well settled by the following cases: City of St. Louis v. Wiggins Ferry Co., 40 Mo. 581; State on pet. of Taylor v. St. Louis County Court, 47 Mo. 594; State ex rel. v. Howard County Court, 69 Mo. 454.
Section 6662 of the Revised Statutes does not introduce a different rule as to personal property beyond the limits of the state. It simply provides, that: “All personal property * * , * situate in a county other than the one in which the owner resides, shall be assessed in the county where the owner resides; and the owner, in lis ling it, shall specifically state in what county it is situate.” This has no reference to property not within the state. By an act passed in 1883 it is otherwise, but that act does not affect this case. Nor were plaintiff’s shares of stock in the Iron Mountain Company taxable for state or county purposes. Section 6685 of the Revised Statutes requires the assessor to call upon each taxpayer, who is required to make a correct statement of all his taxable properly, and declares what the list thereof shall contain, and it is too lengthy for insertion here; no reasonable construction ol any portion of the section *219will include shares of capital stock in a manufacturing company, owned by the person making the list.
On the other hand, section 6692 declares that: “ The property of manufacturing companies and other corporations named in article eight, chapter twenty-one, and of all other corporations, the taxation of which is not otherwise provided for by law, shall be assessed and taxed as the property of individuals.” It then declares how the shares of stock owned by individuals in banks and banking institutions and insurance companies shall be taxed; but we have found no provision of law authorizing the levy of a tax upon shares of stock, owned by individuals, in manufacturing companies. In order that property may be taxed, it must, by law, be subjected to taxation. It is not sufficient that the legislature might have subjected it to taxation. The State v. The St. L., K. C. & N. Ry. Co., 77 Mo. 202. The general assembly has declared what property of the citizen shall be embraced in his tax list, and this property is not named. It has declared that the property of manufacturing companies-shall be taxed as the property of individuals.
An intent to tax both the capital stock and the property of a corporation must be clearly declared, or it will not be imputed to the legislature. It is duplicate taxation. The property represents the capital stock, whether, in all cases, the capital stock represents the property or not. State v. St. L., K. C. efe N. R. R. Co., supra, and cases there cited. It may be that the legislature, as an encouragement to manufacturing companies, purposely omitted their capital stock in the specification of property to be taxed. It does not follow, because it would be constitutional to tax both the property and capital stock of such companies, that both may be assessed for taxation, although no act of the general assembly authorizes it. This question was fully considered in the case of the State v. St. L., K. C. & N. R. R. Co., supra, and we see no occasion for re-arguing it.
The judgment of the circuit court is affirmed.
All concur.